844 F.2d 790
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Curtis L. WRENN, Plaintiff-Appellant,v.STATE OF OHIO MEDICAL COLLEGE OF OHIO;  Board of TrusteesMedical College of Ohio, Defendants-Appellees.
No. 88-3122.
United States Court of Appeals, Sixth Circuit.
April 7, 1988.

1
Before WELLFORD and ALAN E. NORRIS, Circuit Judges and JULIAN A. COOK, Jr., District Judge.*

ORDER

2
The plaintiff moves for in forma pauperis status on appeal from the district court's order denying counsel in this employment discrimination case.  42 U.S.C. Sec. 1981.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
The order from which the plaintiff appealed denied a motion for the appointment of counsel but did not take any other action in the case.  The denial of a motion for counsel in a civil case is not a final, appealable order.   Henry v. City of Detroit Manpower Dep't, 763 F.2d 757, 764 (6th Cir.)  (en banc), cert. denied, 474 U.S. 1036 (1985).  Because the plaintiff has appealed from a nonappealable order, his appeal must be dismissed.  It is therefore unnecessary to address his motion for in forma pauperis status.


4
The appeal is dismissed under Rule 9(b)(1), Rules of the Sixth Circuit, for lack of jurisdiction.



*
 The Honorable Julian A. Cook, Jr., U.S. District Judge for the Eastern District of Michigan, sitting by designation